Citation Nr: 9910663	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-06 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
laceration wound to the dorsal aspect of the left hand, with 
ankylosis of the left index finger, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


REMAND

The veteran had active service from November 1950 to March 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Portland, Oregon, Regional Office (RO).  

In a June 1997 decision, the Board of Veterans' Appeals 
(Board) determined that new and material evidence had not 
been submitted to reopen the veteran's claim of service 
connection for a left knee disorder.  In the June 1997 
decision, the Board also remanded the issue of an increased 
evaluation for residuals of a laceration wound of the left 
hand.  The purpose of the remand was to obtain additional 
clinical information and afford the veteran a VA medical 
examination for evaluation of service connected left-hand 
disability. 

In a letter forwarded to the veteran by the RO in August 
1997, the RO requested that he provide clinical information 
concerning treatment that he had received for his left hand 
since 1995, as had been requested by the Board in the June 
1997 remand.  In an October 1997 response the veteran 
reported that he had not had treatment since October 1995.   
The record also shows that in October 1997 the veteran 
requested reconsideration of the June 1997 Board decision 
that declined to reopen his claim of service connection for a 
left knee disorder.  It appears from a review of the record 
that due to the intervening motion for reconsideration, the 
RO has not had an opportunity to continue with the 
development requested by the Board in the June 1997 Board 
remand.  

Since the requested development has not been accomplished, 
the Board finds that another remand of this matter is 
required.  The Board notes that, in Stegall v. West, 11 Vet. 
App. 268 (1998), the Court held that a remand by the Court or 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.  It was held that where the remand orders of the 
Board or the Court are not complied with, the Board itself 
errs in failing to insure compliance.  Stegall at 271.  

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO should afford the veteran a VA 
orthopedic examination to determine the 
nature and severity of the residuals of a 
laceration wound to the dorsal aspect of 
the left hand, with ankylosis of the left 
index finger.  The examination should 
include all indicated tests and studies, 
including range of motion studies.  The 
examiner should discuss the present level 
of disability in the left hand, with 
regard to both functional disability and 
pain, and distinguish, if necessary and 
to the extent possible, the disability 
caused by the residuals of a laceration 
wound to the dorsal aspect of the left 
hand, with ankylosis of the left index 
finger, and that caused by any other 
unrelated disabilities that are present.

Finally, the examiner should comment on 
the etiology of any other left hand or 
finger disability identified and the 
relationship, if any, between it and the 
residuals of a laceration wound to the 
dorsal aspect of the left hand, with 
ankylosis of the left index finger.  
Specifically, the examiner should express 
an opinion with regard to whether the 
residuals of a laceration wound to the 
dorsal aspect of the left hand, with 
ankylosis of the left index finger, 
caused or aggravated any other left hand 
or finger disability.  The rationale for 
all opinions should be given in detail.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  

2.  The RO should review the examination 
report to ensure that it is in full 
compliance with this remand, including 
all of the requested findings and 
opinions.  If it is not, the report 
should be returned to the examiner for 
corrective action.

3.  Thereafter, the RO should 
readjudicate the claim for an evaluation 
in excess of 10 percent for residuals of 
a laceration wound to the dorsal aspect 
of the left hand, with ankylosis of the 
left index finger.  


When the requested development has been accomplished, if the 
claim remains in a denied status, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond thereto.  Thereafter, if necessary, the case and the 
requested evidentiary data should be returned to the Board of 
Veterans' Appeals for further appellate disposition.  


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


